DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/23/2020 is acknowledged and entered by the Examiner. Claims 1 and 11-16 have been amended. Claims 7 and 9 have been canceled. Non-elected claims 17-20 were previously withdrawn from further consideration. Claims 1-6, 8, and 10-16 are currently pending in the instant application.  
This application is in condition for allowance except for the presence of claims 17-20 directed to invention non-elected without traverse. Accordingly, claims 17-20 been cancelled.
The rejection of claims 1-16 under 35 U.S.C. 112, second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-6, 8, and 10-16 under 35 U.S.C. 102(a)(1) as being anticipated by Yan (WO 2014/200428 A1) is withdrawn in view of Applicant’s amendment.
Examiner’s Statement of Reason for Allowance
Claims 1-6, 8, and 10-16 are allowed over the prior art of record. 
the claims, filed on 12/23/2020, have been carefully reviewed and searched. The best new prior art found is to KR 2016-0080132 A, hereinafter Woo. Woo discloses a method of manufacturing a 3D stretchable network structure, the method comprises forming a photoresist layer on a substrate (See [0018]). The photoresist layer may be patterned to form a photoresist pattern having a 3D porous nanostructure pattern (See [0023] and [0026]). The formed photoresist pattern may be used as a polymer mold to inject a liquid elastic body into (See [0029]). Woo failed to disclose the method of manufacturing a 3D stretchable network structure comprises all the claimed steps as recited in claim 1. Moreover, there is currently no prior art alone or in combination that teaches or fairly suggest a motivation to modify the method of Woo to include the steps of claim 1. Therefore, claim 1 is allowable over the prior art of record. Claims 2-6, 8, and 10-16 directly or indirectly depend from claim 1 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761